Citation Nr: 0122963	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  97-23 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for pulmonary disability, 
claimed as pulmonary and pleural asbestosis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from November 1954 to November 
1957.  

This matter initially came before the Board of Veteran's 
Appeals (Board) from a July 1997 decision of the ROIC which 
denied a claim of service connection for pulmonary disability 
and pleural asbestosis as not well grounded.  

The Board remanded the case in December 2000 for the ROIC to 
obtain pertinent VA and non-VA treatment records and for 
compliance with the Veterans Claims Assistance Act of 2000.  

In a VA Form 21-4138, Statement in Support of Claim, of 
November 1992, the veteran alleged that there had been 
"clear & unmistakable error" in past adjudications denying 
service connection for "circulation problems that started 
while in service."  In an April 1993 letter, the ROIC 
informed the veteran that service connection for 
thrombophlebitis of the right leg had been denied, and the 
denial was upheld by the Board (in a May 1990 decision).  He 
was informed of the requirements to reopen that claim.  

The May 1990 Board decision was from a December 1988 rating 
action and held that new and material evidence had not been 
submitted since an April 1986 ROIC denial (which was appealed 
but the veteran withdrew the appeal in April 1987).  Also, 
service connection for thrombophlebitis of the right leg was 
denied by the ROIC in September 1982 and again in September 
1983, and in each leg by the rating action in April 1986.  
The ROIC did not indicate to the veteran that he should 
specify which rating actions he was challenging and the 
specific basis for the challenge of CUE in such rating 
actions.  

Accordingly, this matter is referred to the ROIC to contact 
the veteran for clarification of any alleged CUE in past 
rating actions.  



REMAND

The rating action appealed denied service connection for 
pulmonary and pleural asbestosis as not well grounded.  
Although there was a prior denial of service connection for 
bronchitis, the alleged basis of the current claim is that 
his disability was caused by in-service exposure to asbestos.  
This issue is considered a new claim and will be addressed 
without regard to the finality of the prior denial.  See 
Spencer v. Brown, 4 Vet. App. 283 (1993).  

In adjudicating the claim, the ROIC must address the matters 
outlined in VAOPGCPREC 4-2000 concerning the M21-1 provision 
as to asbestos-related claims.  

On file is VA Form 10-7131, Exchange of Beneficiary 
Information, dated in April 1963, which indicated that the 
veteran underwent VA hospitalization; however, no report of 
that VA hospitalization is on file.  

Also, the Board notes that, in an August 1992 statement, the 
veteran reported that he had undergone VA hospitalization 
from August to December 1992 for a period of approximately 
two weeks.  It is not clear whether such records pertain to 
pulmonary disability, but the records of his VA 
hospitalizations should be obtained.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

Accordingly, the case is remanded for the following actions: 

1.  The RO should take the appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his service-connected pulmonary 
disability since service.  Based on his 
response, the RO should obtain copies of 
all of the records from the identified 
treatment sources and associate them 
with the claims folder.  Specifically, 
the ROIC should obtain and associate 
with the claims folder records of the 
veteran's VA hospitalizations in 1962 
and 1992.

2.  The ROIC should comply with and 
address the applicable manual provisions 
pertaining to asbestos-related claims.  

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current pulmonary 
disability.  All indicated testing should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should report detailed clinical 
findings.  The examiner should provide an 
opinion as to the likelihood that the 
veteran suffers from current disability 
manifested by asbestos-related pulmonary 
disease.  The veteran must be informed 
that requiring a claimant to report for 
an examination does not represent an 
impossible or onerous task.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

5.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_______________________________
STEPHEN L. WILKINS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


